Case 2:10-cr-20667-MFL-RSW ECF No. 424, PageID.3950 Filed 12/17/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                               Case No. 10-cr-20667-1
                                               Hon. Matthew F. Leitman
v.

D1, JOHN COOK,

     Defendant.
__________________________________________________________________/
                     ORDER GRANTING DEFENDANT’S
                   REQUEST FOR EXTENSION (ECF No. 423.)


      On January 10, 2018, Defendant John Cook filed a Motion for Reduction of

Sentence. (See Mot., ECF No. 406.) On November 3, 2020, this Court ordered

Cook to show cause why his motion should not be denied. (See Show Cause Order,

ECF No. 422.) On November 18, 2020, Cook requested an extension to respond to

the Court’s show cause order. (See ECF No. 423.) The extension request is

GRANTED. Cook shall file his written response to the order to show cause by

March 15, 2021.

      IT IS SO ORDERED.

                                    s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: December 17, 2020

                                      1
Case 2:10-cr-20667-MFL-RSW ECF No. 424, PageID.3951 Filed 12/17/20 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 17, 2020, by electronic means and/or
ordinary mail.
                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                       2
